Citation Nr: 0813295	
Decision Date: 04/23/08    Archive Date: 05/01/08

DOCKET NO.  05-21 392A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether the character of the appellant's service constitutes 
a bar to Department of Veterans Affairs benefits.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The appellant served on active duty from January 1953 to 
August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 administrative 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.


FINDINGS OF FACT

1.  The appellant began to serve a two year enlistment on 
January 28, 1953.  He was discharged on June 4, 1953, for the 
convenience of the government, and immediately reenlisted for 
a three year period on June 5, 1953.

2.  The appellant was given orders to the United States 
Forces Far East and transferred in July 1953.  He quit his 
unit in August 1953 until November 1953.

3.  The appellant was given a general court-martial (GCM) in 
December 1953.  He pled guilty to, and was found guilty of, a 
charge and specification of desertion.  He was awarded a 
dishonorable discharge, total forfeiture of pay and 
allowances, and confinement at hard labor (CHL) for a period 
of two and one-half years.

4.  The appellant's confinement was later reduced to one and 
one-half years.  

5.  The dishonorable discharge was executed on August 28, 
1954.

6.  The appellant's two enlistments are considered to be one 
period of service.






CONCLUSION OF LAW

The character of the appellant's service, from January 1953 
to August 1954, precludes entitlement to VA benefits.  38 
U.S.C.A. §§ 101, 5303 (West 2002); 38 C.F.R. §§ 3.12, 3.13, 
3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The appellant submitted a claim for entitlement to 
nonservice-connected disability pension benefits in November 
2003.  He reported having active military service from 
January 28, 1953, to June 4, 1953, and from June 5, 1953, to 
August 28, 1954.

The RO wrote to the appellant in January 2004.  He was 
informed that the RO had been advised by the service 
department that the appellant's discharge was not honorable.  
The appellant was advised on information and/or evidence he 
could submit to provide details surrounding his discharge.  

The appellant responded in January 2004.  He said that he had 
90 days of "good service" between January 1953 and June 
1953.  The appellant acknowledged that he received a 
dishonorable discharge for what he said was his period of 
service from June 1953 to August 1954.  He said he should be 
awarded nonservice-connected disability pension benefits 
based on his first enlistment.  

The appellant's complete personnel and service medical 
records are not on file and according to the record, were 
apparently destroyed in a 1973 fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri.  The RO was 
able to obtain two National Archives and Records 
Administration (NARA) Form 13038s that detailed the 
appellant's military service.  The first noted that the 
appellant served from January 28, 1953, to June 4, 1953, and 
received an honorable discharge.  The second form reported 
that the appellant served from June 5, 1953, to August 28, 
1954.  His second enlistment was terminated by means of a 
dishonorable discharge.

The RO obtained copies of records associated with the 
appellant's court-martial and his attempts to have his record 
corrected.  The RO also obtained information regarding the 
appellant's enlistments and the period for each enlistment.  
The appellant began serving a two year enlistment on January 
28, 1953.  He was discharged, with an honorable discharge, 
for the convenience of the government on June 4, 1953.  He 
immediately reenlisted for a period of three years on June 5, 
1953.  

A VA Form 3101, dated in October 2004, reported on the two 
enlistments and their length.  Records received from the NPRC 
contain copies of Special Orders from Headquarters 6th 
Armored Division and Fort (Ft.) Leonard Wood, Missouri, that 
document the appellant's discharge and reenlistment.  Special 
Order Number 145, dated June 4, 1953, reported on the 
appellant's discharge on that date for the convenience of the 
government and immediate reenlistment.  Special Order 146, 
dated June 5, 1953, reported on the appellant's reenlistment 
for three years as of the date of the special order.

Evidence of record shows that the appellant was under orders 
in July 1953 to proceed from Ft. Leonard Wood, Missouri, to 
Ft. Lewis, Washington, for further transfer to United States 
Armed Forces, Far East.  He was noted as absent without leave 
(AWOL) on August 16, 1953.  He remained in that status until 
November 17, 1953.

A GCM was convened in December 1953.  The appellant was 
charged with desertion under Article 85 of the Uniform Code 
of Military Justice (UCMJ).  The charge was that the 
appellant quit his unit with the intent to shirk important 
service, the transfer to the Far East.  The specification was 
the details of how he quit his unit and the time period he 
remained absent.  The appellant pled guilty to the charge and 
specification.  He was found guilty of the same.  He was 
sentenced to a dishonorable discharge, CHL for two and one-
half years, and total forfeiture of pay and allowances on 
December 29, 1953.  

The staff judge advocate (SJA) conducted a review and 
prepared a recommendation for the convening authority in 
January 1954.  The review noted that the appellant did not 
testify at his court-martial and did not present any 
evidence.  In mitigation the appellant pointed out to the 
court "the serious conditions existing at the accused's 
home."  The appellant's civilian background was noted.  His 
mother lived in Mississippi with the appellant's two brothers 
and two sisters.  He had completed 10 years of education.  He 
denied the excessive use of alcohol and denied the use of 
narcotics.  The SJA said that the appellant had enlisted in 
January 1953 and reenlisted for one year in June 1953.  The 
convening authority approved the conviction and sentence in 
January 1954.  

A Board of Review for the Army approved the dishonorable 
discharge and forfeiture provisions of the sentence in 
January 1954.  The appellant's CHL was reduced to one and 
one-half years.  

The appellant was granted clemency to release him from 
confinement in August 1954.  The order also provided for the 
appellant to receive his dishonorable discharge.  He was 
discharged, effective August 28, 1954.

Associated with the records provided from the NPRC is a 
memorandum prepared for the Secretary of the Army in March 
1955.  The memorandum was prepared as a review of a request 
from the appellant to have his discharge reviewed by the Army 
Board for Correction of Military Records (ABCMR).  The 
offense and court-martial conviction were noted.  The 
appellant desired to have his records corrected to receive an 
honorable discharge.

The civilian history portion of the memorandum noted that the 
appellant's parents were never married and that he was raised 
by his grandmother.  Her husband died in 1940 but she 
continued to farm alone.  She raised the appellant, his 
sister and brother, and two half-siblings.  The appellant was 
said to have completed the 9th grade and had an intelligent 
quotient (IQ) of 72 that was said to be low borderline.  

Under military history the appellant was said to have had 6 
months and 16 days of good service.  In a section labeled as 
serious physical handicaps or mental abnormalities, the 
appellant was said to have a psychotic depressive reaction, 
acute, severe on August 25, 1954.  He was also said to have a 
chronic schizoid personality, severe, in March 1954.  The 
memorandum said that the issue of sanity was not raised at 
trial but nothing appeared in the record of trial upon which 
a reasonable doubt might be based.  The memorandum also noted 
that a medical board held the appellant to be sane at the 
time of trial and the offense but recommended consideration 
be given to administering a non-punitive type of discharge.  
The word "none" was provided in the section to address 
whether there was evidence of error or injustice.  The final 
recommendation was that there should be no review by the 
ABCMR.  The memorandum was approved in March 1955.

The last record item is a letter from the ABCMR to the 
appellant, dated in April 1958.  The letter acknowledged the 
appellant's recent request for reconsideration of his 
application to correct his records.  The appellant's request 
was denied.  He was informed that no new and material 
evidence had been submitted.

The RO issued the administrative decision on appeal in 
November 2004.  The decision noted that he appellant's 
initial enlistment was for two years.  He served from January 
28, 1953 to June 4, 1953, when he received an early discharge 
and before he had completed his initial enlistment.  He 
reenlisted for three years on June 5, 1953.  The RO 
determined that the appellant's service was considered as one 
period, from January 28, 1953, to August 28, 1954.  As such 
his dishonorable discharge was a bar to benefits.

The appellant's representative submitted written argument in 
the case in April 2008.  The representative noted the two 
psychiatric diagnoses from the memorandum of March 1955.  The 
representative contended that the appellant was discharged 
for a "service-connected" disability.  It was further 
argued that the psychiatric diagnoses would mitigate the 
appellant's culpability for his offense.  Finally, the 
representative contended that not only should the appellant 
be granted the pension benefits he seeks, a claim for service 
connection for a psychiatric disorder should be inferred from 
the record.

II.  Analysis

In general, a claimant can establish entitlement to a 
nonservice-connected disability pension if they served in 
active military service under one of the following 
conditions: (1) for ninety days or more during a period of 
war; (2) during a period of war and was discharged or 
released from service for a service-connected disability; (3) 
for a period of ninety consecutive days or more and such 
period began or ended during a period of war; or (4) for an 
aggregate of ninety days or more in two or more separate 
periods of service during more than one period of war.  38 
U.S.C.A. § 1521(j) (West 2002); 38 C.F.R. § 3.3(a)(3) (2007).

In order to qualify for VA benefits, a claimant must be a 
"veteran."  Frasure v. Principi, 18 Vet. App. 379, 385 
(2004); see also Cropper v. Brown, 6 Vet. App. 450, 452 
(1994); Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).  
Section 101(2) of the U.S. Code defines a "veteran" as, 
inter alia, a person "who was discharged or released [from 
service] under conditions other than dishonorable."  38 
U.S.C.A. § 101(2) (West 2002).  Benefits are not payable 
where a claimant receives a discharge by reason of the 
sentence of a GCM or as a deserter.  See 38 U.S.C.A. 
§ 5303(a) (West 2002); 38 C.F.R. § 3.12(c)(2), (4) (2007).  

Where VA determines that a person's discharge from service 
was under dishonorable conditions, the payment of pension, 
compensation or dependency and indemnity compensation, based 
on that period of service, is barred.  See Cropper, 6 Vet. 
App. at 452-53; 38 C.F.R. § 3.12.  

The appellant alleges that he had two distinct periods of 
service and that the first period, from January 1953 to June 
1953, is more than 90 days during a period of war and 
constitutes good service for the purpose of eligibility for 
nonservice-connected disability pension benefits.  A 
discharge to reenlist is a conditional discharge if it was 
issued during the Korean Conflict prior to the date the 
person was eligible for discharge under the point or length 
of service system, or under any other criteria in effect.  
See 38 U.S.C.A. § 101(18); see also 38 C.F.R. § 3.13(a) 
(2007).  Except as provided in 38 C.F.R. § 3.13(c), the 
entire period of service constitutes one period of service 
and entitlement will be determined by the character of the 
final termination of such period of service.  38 C.F.R. § 
3.13(b).

Despite the fact that no unconditional discharge may have 
been issued, a person shall be considered to have been 
unconditionally discharged or released from active military, 
naval, or air service when (1) the person served in the 
active military, naval, or air service for the period of time 
the person was obligated to serve at the time of entry into 
service; (2) the person was not discharged or released from 
such period at the time of completing that period of 
obligation due to an intervening enlistment or reenlistment; 
and (3) the person would have been eligible for a discharge 
or release under conditions other than dishonorable at that 
time except for the intervening enlistment or reenlistment.  
See 38 C.F.R. § 3.13(c).

A discharge under dishonorable conditions will not constitute 
a bar to benefits if the individual was insane at the time of 
the offenses causing the discharge. 38 U.S.C.A. § 5303(b) 
(West 2002); 38 C.F.R. § 3.12(b).  Specifically:

Notwithstanding subsection (a) 
[38 U.S.C.A. § 5303(a)], if it is 
established to the satisfaction of 
the Secretary that, at the time of 
the commission of an offense leading 
to a person's court-martial, 
discharge or resignation, that 
person was insane, such person shall 
not be precluded from benefits under 
laws administered by the Secretary 
based upon the period of service 
from which such person was 
separated. 

38 U.S.C.A. § 5303(b).  

An insane person is one who, while not mentally defective or 
constitutionally psychopathic, except when a psychosis has 
been engrafted upon such basic condition, exhibits, due to 
disease, a more or less prolonged deviation from his normal 
method of behavior; or who interferes with the peace of 
society; or who has so departed (become antisocial) from the 
accepted standards of the community to which by birth and 
education he belongs as to lack the adaptability to make 
further adjustment to the social customs of the community in 
which he resides.  See 38 C.F.R. § 3.354(a) (2007); see also 
VAOPGCPREC 20-97 (holding that the term "constitutionally 
psychopathic" was synonymous with psychopathic personality 
(antisocial personality disorder).   Consulting various well-
accepted legal authority, VA General Counsel has noted that 
the term insanity was more or less synonymous with 
"psychosis."  VAOPGCPREC 20-97.

In addition, in making a determination regarding whether the 
claimant was insane, VA will base its decision on all the 
evidence procurable relating to the period involved and apply 
the definition found at 38 C.F.R. § 3.354(a).  38 C.F.R. 
§ 3.354(b).  

In regard to the appellant's enlistments he originally 
enlisted in January 1953 for two years as documented in the 
report from the NPRC.  His enlistment date was established as 
January 28, 1953.  Thus his initial enlistment period would 
run to January 27, 1955.  The appellant did not complete his 
first enlistment when he was discharged on June 4, 1953, for 
the convenience of the government, and reenlisted on June 5, 
1953.  The second enlistment was for a period of three years.  
The Board notes that the SJA review of January 1954 reported 
the length of the reenlistment as one year; however, Special 
Order 146 from the appellant's unit reported the length as 
three years, as did the report received from the NPRC.  

Assuming arguendo, that the reenlistment was for one 
additional year, the results of the analysis in this case 
would remain the same.  The appellant had an initial two year 
enlistment to be fulfilled.  As the remaining discussion will 
show, his discharge from service was effected prior to his 
having served that initial obligation.

The appellant committed his crime of desertion when he quit 
his unit on August 16, 1953, until November 17, 1953.  Thus 
the crime was clearly committed within the period of his 
first enlistment.  He was court-martialed and sentenced in 
December 1953, again within the period of his first 
enlistment.  The appellant was CHL for a period of two and 
one-half years, later reduced to one and one-half years and 
confined from December 1953 to August 1954.  He was released 
from confinement and given a dishonorable discharge on August 
28, 1954.  A date that was still within the period for the 
initial enlistment, January 27, 1955.  

The appellant's discharge in June 1953 was a conditional 
discharge.  He was not eligible for discharge at that time.  
His crime, trial and conviction, incarceration, and 
dishonorable discharge all occurred during the period of his 
first enlistment.  Thus he satisfies none of the criteria 
under 38 C.F.R. § 3.13(c).  His service, for purposes of 
determining the character of service, encompasses the period 
from January 28, 1953, to August 28, 1954.

The appellant received a dishonorable discharge as the result 
of a sentence of a general court-martial and for being a 
deserter.  Unless the evidence demonstrates that he was 
insane at the time he committed his offense, his discharge 
will be a bar to VA benefits.

The evidence of record does not demonstrate, nor does the 
appellant allege, that he was insane in August 1953.  The 
records provided from the NPRC show that he did not raise the 
issue of sanity at the time of his trial.  He pointed to 
family circumstances for mitigation purposes.  The family 
circumstances were not discussed further in the available 
records.  The March 1955 memorandum reviewed the records and 
noted that the appellant was diagnosed with a psychotic 
depressive reaction, acute, severe, on August 25, 1954, three 
days prior to the appellant's discharge from service.  The 
memorandum also noted that the appellant was diagnosed with a 
schizoid personality, chronic, severe, in March 1954, a time 
when the appellant was in confinement following his trial and 
conviction.  Both of these diagnoses are after the offense in 
this case.  

The memorandum further noted that a medical board determined 
that the appellant was sane, both at the time of his offense 
and at the time of his trial.  The same medical board 
recommended a non-punitive discharge but that does not alter 
the fact of the determination regarding the appellant's 
sanity at the time he committed his offense.  

The appellant has not submitted, nor identified, any evidence 
that would counter the medical board's determination in 1953.  
His only contention is that he believes his first period of 
service, January 1953 to June 1953, is sufficient to show the 
90 days required to establish eligibility for the pension 
benefits.  

The appellant's representative argued that the two 
psychiatric diagnoses could be used to mitigate the 
appellant's offense.  The representative does not identify 
any authority to support that contention.  The issue of the 
appellant's insanity would be the only factor to mitigate the 
offense.  The mere notation of two psychiatric diagnoses, 
both made after the offense, without any additional competent 
evidence to show that these diagnoses show the appellant to 
have been insane at the time of his offense, is not 
sufficient to establish the appellant was insane when he 
committed his offense.  The Army records have thoroughly 
reviewed the appellant's status at the time of trial, to 
include immediately after his conviction, and the later 
review that reduced his confinement.  The appellant's request 
for correction of his record was denied, again based on a 
thorough review of the evidence of record.  The latter review 
included medical records and a medical board report that 
stated the appellant was not insane at the time of his 
offense, or at the time of trial.  The evidence of record 
does not establish the appellant was insane at any time, and 
most definitely not at the time of the offense.  

The Board notes that the appellant's military records are not 
on file and, according to the record, were apparently 
destroyed in the fire at the NPRC in 1973.  However, the 
records cited in this decision were obtained from the service 
department and, in this case, are the most relevant records.  
They go to the essence of the claim, the character of the 
appellant's service.  The records well document his 
enlistments and discharges, his offense, his trial and 
conviction, the mandatory legal review of that trial and 
conviction, and the ultimate serving of his sentence and 
discharge.  The records further document the appellant's 
later attempts to upgrade his discharge.  The Board's 
reliance on these records, and the findings expressed in the 
records is justified.  The appellant's complete records were 
available at the time the Army records in the claims folder 
were made.

Moreover, the appellant has not been prejudiced by the 
Board's reliance on these records.  See generally Marciniak 
v. Brown, 10 Vet. App. 198 (1997).  He has been informed of 
the evidence obtained.  He has not disputed any of the facts 
of the records.  He has not argued that he was insane at the 
time of his offense; his representative has referenced the 
psychiatric diagnoses for mitigation purposes.  He has only 
argued that his first enlistment should be considered to be 
qualifying service to establish his eligibility for 
nonservice-connected disability pension benefits.  As the 
preceding discussion has shown, the appellant's entire period 
of service is to be considered one period of service.  He 
received a dishonorable discharge as the result of a sentence 
from a general court-martial and for being a deserter.  His 
character of service is a bar to VA benefits and his appeal 
is denied.

The Veterans Claims Assistance Act (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp 2007)), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  In addition, VA 
must also request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

During the pendency of this appeal, the Court, issued a 
decision in March 2006 in the case of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.

In the present case, the appellant's claim for nonservice-
connected disability pension was received in November 2003.  
The RO wrote to him in January 2004.  The appellant was 
informed that any time a claimant received a discharge that 
was not honorable, VA had to make a determination if they 
were eligible for VA benefits.  The appellant was further 
informed that the appellant's discharge was not considered to 
be honorable and that a decision would have to be made 
concerning the character of his discharge.  

The appellant was provided with a copy of 38 C.F.R. § 3.12 
and advised to read the regulation.  He was asked to provide 
information about the events that lead to his discharge and 
to send evidence to support his statement.  He was advised of 
the types of evidence he could submit that would support any 
contentions.  The appellant was asked to tell the RO why he 
felt his service was honorable.  He was also advised that he 
could elect to have a hearing.  The appellant was advised 
that the RO would consider his military records and any other 
evidence submitted by him.  He was asked to send copies of 
his DD-214.  Finally, the appellant was told he should submit 
his evidence as soon as possible but that he had up to one 
year from the letter to submit his evidence.

The appellant responded to the RO's letter in January 2004.  
He said he "disagreed" with the RO's decision concerning 
his service.  He believed that he had the necessary 
qualifying service based on his enlistment from January 1953 
to June 1953.  He admitted that he received a dishonorable 
discharge for his service from June 1953 to August 1954.  He 
submitted a copy of his "first period of service" and asked 
that it be copied and returned to him.

The RO issued the administrative decision on appeal in 
November 2004.  The appellant was provided notice of the 
decision that same month.

The appellant's notice of disagreement was received in 
November 2004.  He said he disagreed with the decision and 
asked that he be issued a statement of the case (SOC).  He 
repeated his request for the RO to issue a SOC in December 
2004.  

The RO issued a SOC in June 2005.  The appellant's 
substantive appeal was received in July 2005.  He expressed 
his continued disagreement with the RO's decision.  He asked 
that his case be forwarded to the Board.

The Board notes that the notice addressed by the Court in 
Dingess was not provided in this case.  The appellant's 
appeal was certified to the Board prior to that decision 
being issued.  However, the first element of a Dingess 
notice, veteran's status, was addressed by the notice letter 
in this case.  The appellant was advised that he needed to 
establish his status as a veteran to be eligible for VA 
benefits and that his discharge was such that he was not 
considered a veteran in the absence of additional evidence to 
show otherwise.  

The appellant has not disputed the contents of the VCAA 
notice in this case.  A notice error is presumed prejudicial 
to the claimant unless it is demonstrated that (1) any defect 
in notice was cured by actual knowledge on the part of the 
claimant, (2) that a reasonable person could be expected to 
understand from the notice provided what was needed, or (3) 
that a benefit could not possibly have been awarded as a 
matter of law.  Sanders v. Nicholson, 487 F.3d. 881, 889-891 
(Fed. Cir. 2007). 

To the extent that the VCAA notice could be considered as 
deficient in this case, the presumption of any prejudice is 
overcome.  The appellant has actual knowledge of what is 
required to establish his status as a veteran.  He pointed to 
his two periods of service and made the argument, on several 
occasions, that his first period of service should be 
considered as sufficient to establish his eligibility.  He 
also admitted that he received a dishonorable discharge for 
his second period of service and that would be disqualifying.  
The appellant was informed that his military service would be 
considered as one period under the applicable statutes and 
regulations.  He maintained his argument that he should be 
given credit for two separate periods of service, with the 
first period making him eligible for benefits.

In addition to his actual knowledge, the appellant has 
clearly had meaningful participation in his case.  He has 
submitted statements and evidence, and provided argument to 
support his contentions.  See Sanders, 487 F.3d. at 889.

All available evidence pertaining to the appellant's claim 
has been obtained.  This includes copies of NARA Form 13038, 
copies of orders identifying his discharge and reenlistment, 
copies of records relating to the appellant's GCM, the review 
of the record of trial and sentence, and reviews of the 
discharge.  The evidence also included statements from the 
appellant.  The appellant was advised of his right to a 
hearing before any decision was made in his case, but elected 
not to have a hearing.  He did not elect a hearing as part of 
his later appeal.

The Board finds that VA has satisfied its duty to notify and 
assist.  All obtainable evidence identified by the appellant 
relative to his claim has been obtained and associated with 
the claims folder, and he has not identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
Board is also unaware of any such evidence.


ORDER

The character of the appellant's discharge from active 
military service is a bar to the receipt of VA benefits and 
the appeal is denied.



____________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


